NO. 07-06-0398-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 30, 2007



______________________________





THERESE ANN LADD,



Appellant



v.



THE STATE OF TEXAS,



Appellee



_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 17294-C; HON. PATRICK A. PIRTLE, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Therese Ann Ladd appeals from a judgment revoking her probation and adjudicating her guilty of aggravated sexual assault of a child and indecency with a child by contact.  We affirm.  

The trial court initially deferred appellant’s adjudication of guilt and placed her on community supervision.  The State subsequently moved to adjudicate her guilty alleging six violations of her probation.  Appellant pled true to five of those alleged violations.  The court then granted the motion and adjudicated appellant guilty.  

Appellant’s counsel has filed a motion to withdraw, after filing a brief pursuant to 
Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing he has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that counsel notified appellant of her right to file her own brief.  So too did we inform appellant that any 
pro se 
response or brief she cared to file had to be filed by January 29, 2007.  To date, no response or request for extension of time to file a response has been received.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed  two potential areas for appeal.  They involve 1) error in revoking appellant’s probation, and 2) ineffective assistance of counsel.  However, counsel has satisfactorily explained why each argument lacks merit.  

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any reversible error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Our own review has failed to reveal such error.
(footnote: 1)  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice

Do not publish.  

FOOTNOTES
1:The judgment indicates that the trial court found appellant had committed all six alleged violations of her probation.  However, on the record, the trial court indicated that the allegations of failure to make various payments were not the basis of its order.  Nevertheless, appellant pled true to the allegation she failed to register as a sex offender and there was sufficient evidence to support the allegation she failed to attend and successfully complete sex offender treatment.